NUMBER 13-10-00152-CV

COURT OF APPEALS

THIRTEENTH DISTRICT OF TEXAS

CORPUS CHRISTI - EDINBURG




IN RE EDUARDO CARRILLO




On Petition for Writ of Mandamus.




MEMORANDUM OPINION

Before Chief Justice Valdez and Justices Benavides and Vela
Memorandum Opinion Per Curiam


          Relator, Eduardo Carrillo, filed a petition for writ of mandamus in the above cause
on March 30, 2010.  On March 31, 2010, the Court entered an order requesting a response
to be filed by the real party in interest, Elizabeth Carrillo.  Subsequently, the real party in
interest requested and received an extension of time to file her response, and such
response was duly filed on April 22, 2010. 
          The Court, having examined and fully considered the petition for writ of mandamus
and the response thereto, is of the opinion that relator has not shown himself entitled to
the relief sought.  Accordingly, the petition for writ of mandamus is  DENIED.  See Tex. R.
App. P. 52.8(a). 




                                                                                      PER CURIAM


Delivered and filed the 29th
day of April, 2010.